UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period endedJune 30, 2011 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to . Commission File Number: 0-20859 GERON CORPORATION (Exact name of registrant as specified in its charter) DELAWARE 75-2287752 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) , MENLO PARK, CA (Address of principal executive offices) (Zip Code) (650) 473-7700 (Registrant’s telephone number, including area code) N/A (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yesx Noo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yesx Noo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer x Non-accelerated filer o Smaller reporting company o (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yeso Nox Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. Class: Outstanding atJuly 25, 2011: Common Stock, $0.001 par value 131,426,017shares Table of Contents GERON CORPORATION INDEX Page PART I. FINANCIAL INFORMATION Item 1: Condensed Consolidated Financial Statements 1 Condensed Consolidated Balance Sheets as of June 30, 2011 and December 31, 2010 1 Condensed Consolidated Statements of Operations for the three and six months ended June 30, 2011 and 2010 2 Condensed Consolidated Statements of Cash Flows for the six months ended June 30, 2011 and 2010 3 Notes to Condensed Consolidated Financial Statements 4 Item 2: Management’s Discussion and Analysis of Financial Condition and Results of Operations 17 Item 3: Quantitative and Qualitative Disclosures About Market Risk 23 Item 4: Controls and Procedures 24 PART II. OTHER INFORMATION Item 1: Legal Proceedings 24 Item 1A: Risk Factors 24 Item 2: Unregistered Sales of Equity Securities and Use of Proceeds 40 Item 3: Defaults Upon Senior Securities 40 Item 4: (Removed and Reserved) 40 Item 5: Other Information 40 Item 6: Exhibits 41 SIGNATURE 41 Table of Contents PART I. FINANCIAL INFORMATION ITEM 1. CONDENSED CONSOLIDATED FINANCIAL STATEMENTS GERON CORPORATION CONDENSED CONSOLIDATED BALANCE SHEETS (IN THOUSANDS) JUNE 30, DECEMBER 31, (UNAUDITED) ASSETS Current assets: Cash and cash equivalents $ $ Restricted cash Current portion of marketable securities Interest and other receivables Current portion of prepaid assets Total current assets Noncurrent portion of marketable securities Noncurrent portion of prepaid assets Investments in licensees 2 Property and equipment, net Deposits and other assets $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY Current liabilities: Accounts payable $ $ Accrued compensation Accrued liabilities Stock issuance obligation — Deferred revenue — Fair value of derivatives Total current liabilities Commitments and contingencies Stockholders’ equity: Common stock Additional paid-in capital Accumulated deficit ) ) Accumulated other comprehensive loss ) ) Total stockholders’ equity $ $ See accompanying notes. 1 Table of Contents GERON CORPORATION CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (IN THOUSANDS, EXCEPT SHARE AND PER SHARE DATA) (UNAUDITED) THREE MONTHS ENDED SIX MONTHS ENDED JUNE 30, JUNE 30, Revenues from collaborative agreements $ License fees and royalties Total revenues Operating expenses: Research and development (including amounts for related parties: three months - 2011-none; 2010- $317; six months – 2011-none; 2010-$644) General and administrative Total operating expenses Loss from operations ) Unrealized gain on derivatives, net Interest and other income Losses recognized under equity method investment ) Interest and other expense ) Net loss $ ) $ ) $ ) $ ) Basic and diluted net loss per share $ ) $ ) $ ) $ ) Shares used in computing basic and diluted net loss per share See accompanying notes. 2 Table of Contents GERON CORPORATION CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS CHANGE IN CASH AND CASH EQUIVALENTS (IN THOUSANDS) (UNAUDITED) SIX MONTHS ENDED JUNE 30, Cash flows from operating activities: Net loss $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities: Depreciation and amortization Accretion and amortization on investments, net Loss on retirement/sale of property and equipment — 53 Issuance of common stock for acquired in-process research and development — Issuance of common stock in exchange for services by non-employees Stock-based compensation for employees and directors Amortization related to 401(k) contributions Loss on investments in licensees Unrealized gain on fair value of derivatives ) ) Changes in assets and liabilities: Other current and noncurrent assets Other current and noncurrent liabilities Translation adjustment 12 (3 ) Net cash used in operating activities ) ) Cash flows from investing activities: Restricted cash transfer (1
